Citation Nr: 0120506	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel











INTRODUCTION

The appellant had active service from December 1968 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the Atlanta RO 
increased the evaluation for PTSD to 50 percent effective 
March 31, 1998, the date of receipt of the appellant's claim 
for increased benefits.  

During the course of this appeal, the appellant relocated to 
an area served by the RO in St. Petersburg, Florida.  All 
references in this decision to the "RO" should be 
interpreted as referring to either the Atlanta RO or the St. 
Petersburg RO, as appropriate, unless otherwise specifically 
noted. 


FINDINGS OF FACT

1.  All available evidence necessary to substantiate the 
appeal has been obtained by the RO.  

2.  Prior to February 11, 1998, the appellant was employed 
and he had a continuing personal relationship.  

3.  On and after February 11, 1998, the appellant's PTSD was 
manifested by suicidal ideation; near-continuous panic or 
depression affecting his independent functioning; impaired 
impulse control; unprovoked irritability; periods of 
violence; occasional neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances.  

4.  The veteran's service connected PTSD prevents him from 
engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD prior to February 11, 1998 are not met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.125 to 4.130, Diagnostic Code 9411 (2000).  

2.  The criteria for a 70 percent evaluation for PTSD 
effective February 11, 1998 are met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.2, 4.125 to 4.130, Diagnostic Code 9411 (2000).  

3.  The criteria for a total disability rating based upon 
individual unemployability have been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant served in Vietnam from May 1969 to April 1970, 
where he was an infantryman and earned the Combat Infantryman 
Badge.  In the early 1990s, the evidence indicated that he 
had various symptoms, including anger, irritability, 
flashbacks, lack of concentration, occasional insomnia, and 
nightmares.  The RO granted service connection for PTSD in a 
September 1996 rating decision, with a 10 percent evaluation.  
The RO increased the evaluation to 30 percent in an April 
1997 rating decision, and the Board of Veterans' Appeals 
(Board) denied an evaluation in excess of 30 percent in an 
October 23, 1997 decision.  In March 1998, the appellant 
filed this claim seeking an evaluation in excess of 30 
percent.  In a September 1998 rating decision, the RO 
increased the evaluation to 50 percent effective March 31, 
1998, the date of receipt of the claim for increase.  The 
appellant disagreed with the evaluation assigned and argued 
for one in excess of 50 percent.  

Any evaluation assigned based on a claim for increased 
compensation benefits can be effective no earlier than one 
year prior to the date of claim.  38 C.F.R. § 3.400(o)(2).  
This general rule is tempered in this case by the fact that 
the Board rendered a final decision on October 23, 1997 
denying an evaluation in excess of 30 percent.  See 
38 U.S.C.A. § 7104(c) (decisions of the Board are final).  
Thus, in this case an evaluation in excess of 30 percent 
cannot be established on or before October 23, 1997, and the 
evidence relevant to this claim is that which is pertinent to 
the period beginning October 23, 1997.  (Of course, records 
dated prior to this time are also pertinent in the context of 
understanding the veteran's complete medical history.)

VA clinical records in November and December 1997 showed that 
the appellant was employed, had avoided difficulties with law 
enforcement agencies, and had a continuing personal 
relationship.  

VA in-patient hospital records beginning on February 11, 1998 
indicated that the appellant was unemployed, had last worked 
one month earlier, had been divorced three times, and lived 
with his girlfriend.  He complained of flashbacks, recurrent 
obtrusive recollections of Vietnam, nightmares, occasional 
uncontrolled rage reactions, occasional mood swings lasting a 
week followed by prolonged depressive feelings and anxiety, 
suicidal tendencies, and an inability to cope with his work 
situation.  He noted that he preferred to be alone, did not 
like crowds, and considered himself an alcoholic.  As 
history, he reported using LSD and marijuana.  Mental status 
examination revealed impulsiveness and irritability, labile 
affect, dysphoric mood, mild pressured speech and flights of 
ideas, intact long- and short-term memory, no obvious thought 
disorder, no perceptual distortions, and fair abstract 
thinking.  Also found were deficient insight into his 
problems and somewhat limited social judgment.  On beginning 
treatment, the appellant minimally participated in all ward 
activities, but improved his interpersonal interactions 
through group and individual therapy.  The diagnoses included 
PTSD, bipolar disorder, intermittent explosive personality 
disorder, and alcohol dependence.  The Global Assessment of 
Functioning (GAF) score was 70 on admission and 80 on 
discharge.  Medications were prescribed on discharge.  

VA clinical records in February 1998 indicated that the 
appellant had low mood with racing and suicidal thoughts, 
sleep problems, and depression, but without delusions or 
hallucinations.  Similar records in March 1998 noted that the 
appellant had not worked in nearly three months after a 
"falling out" with co-workers.  He was unable to 
concentrate, but had cut his drinking in half since the 
hospitalization.  VA clinical records in April 1998 showed 
the veteran cooperative, neatly groomed, and very verbal.  
The examiner noted sleep disturbances, improved mood, and 
decreased alcohol use, which had exacerbated his depression 
and PTSD problems and had made treatment difficult.  

VA clinical records in April 1998 showed that the appellant 
avoided others and felt pain and guilt associated with his 
in-service experiences.  

A psychiatric review conducted for the purposes of the 
appellant's application for benefits through the Social 
Security Administration (SSA) in April 1998, indicated that 
the appellant was not significantly limited in understanding 
and memory.  He was moderately limited in his ability to 
complete a normal workday and workweek without interruptions 
from psychologically based symptoms, and was not otherwise 
significantly limited in sustained concentration and 
persistence.  He was moderately limited in the ability to get 
along with co-workers or peers without distracting them or 
exhibiting behavioral extremes, and was not otherwise 
significantly limited in social interaction.  He was 
moderately limited in the ability to respond appropriately to 
changes in a work setting, and was not otherwise 
significantly limited in adaptation.  

VA examination in May 1998, showed that the appellant 
continued to live with his girlfriend, admitted the 
relationship was poor, and indicated he had no contact with 
his family.  He remained unemployed after quitting his work 
after exploding on the job - he recalled several occasions in 
which he lost control and became angry at or fought with co-
workers.  He complained of severe insomnia and nightmares, 
fantasies of killing Asians, constant thoughts of Vietnam, 
and complete alienation from friends and family.  Examination 
revealed a shabbily dressed and unclean person, with 
depressed mood and labile and very volatile affect, who 
became easily angry and aggravated during the interview.  He 
took a bullet from his pocket, played with it, and stated 
that he felt like putting it in his head.  He denied auditory 
or visual hallucinations, psychosis, and suicidal or 
homicidal ideation.  His cognition was intact.  The 
impression was PTSD and continuous alcohol abuse.  The GAF 
score was 50, and the examiner commented that the veteran's 
overall condition was deteriorating.  

A VA clinical record entry in May 1998, indicated that the 
appellant was neatly dressed and had reported increased PTSD 
symptoms and decreased mood.  

A psychiatric review conducted for SSA purposes in June 1998 
indicated that the appellant was not significantly limited in 
understanding and memory, except for moderate limitation in 
the ability to understand and remember detailed instructions.  
He was moderately limited in his ability to carry out 
detailed instructions, work in coordination with or proximity 
to others, and complete a normal workday and workweek without 
interruptions from psychologically based symptoms; otherwise, 
he was not significantly limited in sustained concentration 
and persistence.  He was moderately limited in the ability to 
accept instructions and respond appropriately to criticism 
from supervisors; otherwise, he was not significantly limited 
in social interaction.  He was not significantly limited in 
the ability to respond appropriately to changes in a work 
setting.  

VA clinical records in June 1998, noted that the appellant 
complained of living with a woman he did not like because he 
had no income, used alcohol to self medicate, and carried a 
gun because he felt scared.  The examiner noted him to be 
casually dressed, with long and unkempt hair, fair hygiene, 
low mood, and blunted affect.  He reported casual suicidal 
thoughts; later in the month, it was noted that he was no 
longer suicidal after engaging in some destructive behavior 
and abusing alcohol.  

VA hospital records in July 1998, indicated that the 
appellant was admitted with complaints of flashbacks, 
nightmares, depression, isolation, survivor guilt, feelings 
of worthlessness, and a fear of losing control over his 
hostile thoughts.  He indicated he drank daily, lived with 
his girlfriend, had not worked in six months because of 
fights at work, and had suicidal and homicidal thoughts.  It 
was further noted that he had a gun at his home, planned to 
use it, fantasized about killing Vietnamese people, and had 
played Russian roulette three times prior to this admission.  
He indicated that he did not get along well with his family, 
and that he had a daughter, 24 years old, who he visited 
every two to three months.  Examination found him depressed, 
oriented, alert, and stressed, with constricted affect, 
coherent and relevant speech, intact cognitive functioning, 
and fair memory, insight, and judgment.  The examiner noted 
the appellant to be a chronically self-destructive risk, 
especially under the influence of alcohol, but without 
evidence of imminent potential lethality.  The 
hospitalization was uneventful, with his adjustment without 
any struggle.  On discharge he felt better and denied 
suicidal or homicidal ideation.  The diagnoses were PTSD, 
alcohol abuse, and bipolar disorder.  The GAF score was 45.  

VA clinical records in July 1998 revealed the appellant 
suicidal and homicidal, with nightmares and flashbacks.  He 
coped with these feelings through isolation and avoidance.  
It was also indicated that he had been married three times, 
lived with a girlfriend, and on one occasion had played 
Russian roulette with a revolver.  

VA clinical records in August 1998 noted the appellant's 
anger, panic attacks, and difficult relating to others.  

VA hospital records in September 1998 showed that the 
appellant was admitted to a stress treatment program on 
September 15th, transferred to an acute psychiatry unit on 
September 21st, and discharged on September 24th.  It was 
noted that the appellant had a long history of PTSD, anxiety, 
depression, suicidal ideation, poor job history, poor marital 
history, startle response, and nightmares, all of which he 
had attempted to self medicate through alcohol.  On admission 
to the stress treatment program, he appeared to make a 
regular adjustment.  However, on September 21st he indicated 
he had covered up his suicidal ideation and was transferred 
to an acute psychiatry unit.  On admission there, he was 
placed on various medications, and appeared to stabilize 
rapidly.  On discharge, he was improved and not suicidal.  
The diagnoses were chronic PTSD with suicidal ideation and 
alcohol dependence in fragile remission.  The GAF score on 
admission was 50; the highest score in the previous year was 
55 to 60.  

VA clinical records in October 1998 indicated that the 
appellant was anxious, unable to work, and strove to avoid 
conflict by using avoidance and isolation techniques.  

VA clinical records in November 1998 showed that the 
appellant had reduced or improved suicidal ideation, 
flashbacks, and mood; good hygiene; and had abstained from 
the use of alcohol.  It was noted that the appellant was 
dependable, in that he kept his appointments, which reflected 
on his motivation and commitment.  In a November 9, 1998 
entry, an examiner stated that the appellant had emotional 
and mood volatility that detrimentally impacted on him 
socially and occupationally; he noted that the appellant 
apparently was unable to maintain gainful employment due to 
PTSD symptomatology.  

A private psychological evaluation in November 1998 indicated 
that the appellant had been married three times, 
characterized by impulsivity, emotional immaturity, and some 
outbursts of more intense violence.  He had two daughters 
from these marriages, and maintained close relations with 
one.  His mother died in 1991, which the psychologist noted 
correlated to the approximate time of his increased 
psychological symptoms.  He worked into 1998 and in earlier 
years installing glass in windows, which required him to be 
around others and seemed to be a precipitant to increased 
symptomatology.  Since then, he had not worked and had no 
other major employment.  He currently lived in a mobile home 
with his girlfriend, with whom he had a dependent 
relationship.  He claimed to know few people, but did have at 
least two persons he occasionally got together with.  He 
spoke of his gun as his favorite possession.  It was noted 
that the appellant complained of suicidal and homicidal 
ideation, depressive moods, and social isolation.  Overall, 
the psychologist noted that the appellant had a limited and 
constrained lifestyle, which was due to his self-confinement 
in deference to his anxiety symptoms.  He was neat and clean, 
mildly anxious, and exhibited a just-noticeable depressive 
mood.  He presented no psychotic behavior; he had good 
memory, normal speech, and well-organized thought.  The 
diagnoses were major depressive disorder - by history PTSD 
and rule out panic attacks, avoidant personality disorder.  
The GAF score was 45/65.  The psychologist summarized that 
the appellant was able to clearly and rationally convey his 
experiences and was intensely encumbered by his emotional 
problems such that he avoided situations that might trigger 
further symptom development.  

In a December 1998 decision, the SSA granted a period of 
disability based on impairments due to PTSD, bipolar 
disorder, and alcohol abuse.  The decision also indicated, 
however, that the veteran would be disabled without 
consideration of substance abuse. 

VA clinical records in August 1999 indicated that the 
appellant had what was characterized as severe PTSD, with 
increased depression and flashbacks and a constricted affect.  
He denied suicidal or homicidal ideation and his hygiene was 
adequate.  An examiner increased his medication.  

VA clinical records in September 1999 showed that the 
appellant felt better able to cope since his medications were 
increased.  He continued to have nightmares, flashbacks, 
intrusive thoughts, and hypervigilence, but his mood was 
improved and his hygiene adequate.  

VA clinical records in October 1999, again revealed what was 
considered severe PTSD with increased nightmares and 
flashbacks after medications ran out.  

VA examination in January 2000 indicated that the appellant 
complained of isolation, flashbacks, nightmares, fluctuating 
moods, poor sleep, hypervigilence, exaggerated startle 
response, irritability, insomnia, detachment from others, 
discomfort being around others, and 15 to 20 minute panic 
attacks manifested by numbness, a racing heart, and a feeling 
that he is going to explode.  Things that remind him of 
Vietnam triggered the episodes.  He noted that he avoided 
thoughts, feelings, and conversations associated with his 
traumatic experiences.  The examiner described a history of a 
manic episode in which the appellant was hyper-religious and 
delusional and had decreased sleep, increased spending, and 
increased energy.  The appellant lived alone and last worked 
in 1998.  Examination revealed fair grooming, normal speech, 
logical thought processes, and fair attention, and no 
suicidal ideation, homicidal ideation, or delusions.  The 
diagnoses included PTSD, bipolar disorder, and Cluster B 
traits.  The examiner indicated that PTSD was the appellant's 
main problem and that the GAF score based solely on the PTSD 
symptomatology was 35.  

VA clinical records in January 2000 revealed one panic attack 
per week, on average, lasting 15 to 20 minutes with increased 
depression, instability, and sleep disturbances.  The veteran 
denied suicidal or homicidal ideation, but admitted vaguely 
to alcohol use.  The examiner expressed some skepticism as to 
whether the symptoms were due to alcohol use, stress in his 
relationship, or some other cause.  Later in the month, the 
appellant indicated that he felt better after his medications 
were renewed.  

VA clinical records in February 2000 indicated that the 
appellant had continuing but improved irritability, sleep 
disturbances, flashbacks, and nightmares.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

Before proceeding to the merits of the claim, VA has a duty 
to assist the appellant in the development of evidence 
necessary to substantiate the claim.  Recently enacted 
legislation eliminated the well-grounded-claim requirement 
and revised VA's obligation to assist the appellant.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (effective November 9, 2000); 
compare 38 U.S.C.A. § 5107 (West Supp. 2000) (setting forth 
duty to assist requirements effective prior to November 9, 
2000).  Under these requirements, which are more beneficial 
to the appellant, VA must: provide the appellant with 
application forms and notify him of an incomplete 
application; provide him with notice of required information 
and evidence necessary to substantiate the claim; make 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate the claim; make every reasonable 
effort to obtain relevant records (including private, VA, and 
other Federal agency records) that are adequately identified; 
and, in appropriate cases, provide a medical examination or 
opinion when necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A).  

In this case, the appellant filed an informal claim for 
benefits in March 1998, thereby completing his application 
for benefits.  The RO then issued letters to the appellant in 
September 1998, August 1999, and December 1999, which in 
effect, identified the evidence necessary to substantiate the 
appeal.  The RO also issued a statement of the case in March 
2000 concerning the issue involved in this appeal, which 
included a discussion of the evidence needed to substantiate 
the appeal.  Through these letters and the statement of the 
case, the RO informed the appellant of the evidence necessary 
to substantiate the claim.  

The record shows that the RO also made reasonable efforts to 
assist the appellant in obtaining relevant records he 
adequately identified.  In his various statements, the 
appellant identified only service and VA medical facilities 
as the source of the treatment for his disabilities.  The 
claims file includes the service medical records and 
extensive VA clinical and hospital records concerning the 
appellant.  He informed the RO that he had applied for 
benefits with SSA.  The RO asked for those records in an 
August 1999 letter to SSA, which were received in September 
1999.  The RO also afforded the appellant necessary VA 
examinations in May 1998 and January 2000 to assess his PTSD 
symptomatology.  Based on this information, the Board finds 
that VA satisfied its duty to assist the appellant in the 
development of evidence necessary to substantiate the claim.  

B.  Application of the Law to the Facts

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the claim, or 
the evidence is in equipoise, the claim will be granted.  A 
claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, as is the case here, the appellant's 
disagreement with an assigned rating is a new claim for 
increase based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  See 
Proscelle, 2 Vet. App. at 631-32 (in a claim for increased 
rating, appellant claims the disability has increased in 
severity since a prior final decision).  In such claims, the 
present level of disability is of primary concern; although a 
review of the recorded history of a disability is required to 
make a more accurate evaluation, past medical reports do not 
have precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The disability is currently assigned a 30 percent evaluation 
through March 30, 1998.  Under applicable criteria, a 30 
percent evaluation is warranted when the following criteria 
are met:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).  

38 C.F.R. § 4.130, Diagnostic Code 9411.  The criteria 
for the next higher evaluation, a 50 percent evaluation, 
requires:  

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

38 C.F.R. § 4.130.  Between the Board's decision on 
October 23, 1997 and the VA hospital records beginning 
on February 11, 1998, the only relevant evidence is that 
contained in VA clinical record entries of November and 
December 1997.  Those entries noted only that the 
appellant was employed, had no recent difficulties with 
law enforcement, and had a continuing romantic 
relationship.  There was no indication of reduced 
reliability and productivity, flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks; difficulty in understanding complex 
commands; impaired memory, judgment, or thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships, the elements required for a 50 percent 
evaluation.  Therefore, the Board determines than the 
preponderance of the evidence is against an evaluation 
in excess of 30 percent prior to February 11, 1998.  

The RO assigned a 50 percent evaluation effective March 31, 
1998 pursuant to the criteria of Diagnostic Code 9411 for 
PTSD, as set forth above.  Diagnostic Code 9411 also provides 
for a 70 percent evaluation based on the following criteria:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.  

38 C.F.R. § 4.130.  

The VA hospital records beginning on February 11, 1998, 
indicated that the appellant had suicidal thoughts, 
depression, and uncontrolled rage reaction.  The 
evidence thereafter showed periodic, yet continuing 
suicidal ideation in the September 1998 VA hospital 
records.  There was also evidence of continuing 
depression and panic attacks in the May, July, August, 
and October 1998 VA clinical and examination reports; in 
the November 1998 private psychologists report; in the 
August and September 1999 VA clinical records; and in 
the January 2000 VA examination and clinical records.  
The evidence also showed impaired impulse control, as 
indicated by the May 1998 VA examination noting that the 
appellant was easily agitated and had "exploded" on 
the job; by the June 1998 VA clinical records showing 
that he had recently engaged in some destructive 
behavior; by the July 1998 VA hospital records revealing 
that he had played Russian roulette with a gun and was 
chronically self destructive; and by a November 1998 
private psychologist's statement that the appellant was 
impulsive, emotionally immature, and prone to outbursts 
of violence.  Although he was generally described as 
neatly groomed, the record also suggested that he 
periodically neglected his personal hygiene - he was 
described as shabbily dressed and unclean in the May 
1998 VA examination and as unkempt in June 1998 VA 
clinical records.  Finally, there is a strong inference 
from the evidence that the appellant had difficulty 
adapting to stressful circumstances in a worklike 
setting.  The April and June 1998 SSA reports noted that 
the appellant was moderately limited in his ability to 
respond appropriately to changes in a work setting, and 
that he had similar problems completing a work day or 
getting along with co-workers without interruption from 
psychological symptoms.  

As for his ability to establish or maintain effective 
relationships, it is not clear that he was able to do 
so.  As early as the February 1998 VA hospital records, 
it was noted that the appellant had arguments or falling 
outs with co-workers or that he had a poor relationship 
with his live-in girlfriend.  He continued living with 
this person at most through January 2000, when the VA 
examination indicated that he lived alone.  It was noted 
in November 1998 that he had two social friends.  While 
these findings suggest that the appellant was able to 
establish and maintain effective relationships, the 
remaining evidence illustrates that on and after 
February 11, 1998 the appellant had suicidal ideation, 
near continuous panic or depression affecting his 
ability to function independently, impaired impulse 
control, occasional neglect of personal hygiene, and 
difficult adapting to stressful worklike situation.  As 
these criteria form a significant portion of that 
required for a 70 percent evaluation, it is the 
determination of the Board that the evidence supports a 
70 percent evaluation beginning February 11, 1998.  

The GAF scores shown by the record support that 
conclusion.  Those scores were as follows:


Date:					GAF Score:

February 1998			70/80
May 1998				50
July 1998				45
September 1998			50
November 1998			45/65
January 2000				35

The GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  The scores of 70 in February 1998 and 63 in 
November 1998 indicate "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships".  But the scores of 50 in May 1998 and in 
September 1998, 45 in July 1998 and November 1998 correspond 
to "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)".  These scores 
broadly correspond to a 70 percent evaluation, in that they 
generally indicate serious symptoms or impairment in social 
and occupational functioning.  

Diagnostic Code also provides for a 100 percent evaluation 
based on the following criteria:  

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130. 

As to whether a 100 percent schedular evaluation is 
warranted.  It is observed, as set out above, that there are 
records reflecting that the veteran is considered by at least 
one medical professional to be unable to maintain gainful 
employment due to PTSD symptomatology.  Another described the 
veteran as intensely encumbered by his emotional problems.  
Despite these conclusions, however, the evidence does not 
show that this impairment the veteran experiences due to 
PTSD, is manifested by gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, the 
veteran's own occupation, or his own name.  As such, the 
criteria for a schedular rating in excess of 70 percent are 
not met in this case.  

Having concluded, however, that the schedular criteria for a 
70 percent rating for the veteran's PTSD have been met, the 
Board must also consider whether a total disability rating 
based upon individual unemployability due to service-
connected disability (TDIU) is warranted.  This is because 
the veteran now meets the minimum schedular rating 
requirements for that benefit.  See Norris v. West, 12 
Vet.App. 413 (1999).  

Under applicable criteria, total disability ratings for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities: Provided [t]hat, if 
there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. . . . It 
is provided further that the existence or degree of 
non-service- connected disabilities or previous 
unemployability status will be disregarded where 
the percentages referred to in this paragraph for 
the service-connected disability or disabilities 
are met and in the judgment of the rating agency 
such service- connected disabilities render the 
veteran unemployable.  38 U.S.C.A. § 4.16(a).  

In this case, the veteran's only service connected disability 
is PTSD, which by this decision, is now evaluated as 70 
percent disabling.  As stated above, the veteran now  meets 
the minimum schedular requirements for an award of TDIU 
benefits.  

As to the evidence regarding entitlement to this benefit, the 
record shows the veteran has only a high school education and 
work experience in a glass company as a glass mechanic.  
Medical evidence reflects that in a November 9, 1998 VA 
clinical record entry, a VA examiner noted that the appellant 
was apparently unable to maintain gainful employment due to 
PTSD symptomatology.  Moreover, the January 2000 VA 
examination report reflects a GAF score of 35 was assigned 
the veteran.  This indicates, among other things, "major 
impairment in several areas, such as work."  The record also 
shows that the veteran is considered to be disabled by the 
Social Security Administration, at least in part due to PTSD.  
Indeed, the SSA found the veteran's impairments prevented him 
from performing even the basic mental demands of unskilled 
work on a sustained basis.  The veteran also has apparently 
has not worked since 1998, having lost his last job due to 
symptoms that may be attributed to PTSD.  Under these 
circumstances, it is the Board's view that the criteria for a 
total disability rating based on individual unemployability 
are met in this case.  


ORDER

An evaluation in excess of 30 percent for PTSD prior to 
February 11, 1998 is denied.  

A 70 percent evaluation for PTSD effective February 11, 1998 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.  

A total rating for compensation based on individual 
unemployability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

